Citation Nr: 0332474	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  94-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected degenerative disc and joint disease, 
cervical spine, currently rated 10 percent disabling. 

2.  Entitlement to assignment of a compensable disability 
rating for service-connected residuals of a right thumb 
strain. 

3.  Entitlement to assignment of a compensable disability 
rating for service-connected residuals of a left thumb 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
August 1984 and January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 1993, 
a statement of the case was issued in August 1993, and a 
substantive appeal was received in September 1993.  

Although the veteran's appeal also included the issue of 
entitlement to service connection for post-traumatic stress 
disorder, the RO granted service connection for this 
disability in a March 2001 rating decision.  This is a full 
grant of the issue on appeal (service connection) and 
therefore this issue is no longer in appellate status. 


REMAND

With regard to the veteran's claim for an increased rating 
for cervical spine disability, the Board notes that the 
regulations governing the criteria for spine disabilities 
were recently amended in September 2003.  The present record 
does not show the veteran has been advised of the recently 
revised criteria for rating disabilities of the spine (see 38 
C.F.R. § 4.71a, Code 5293 (effective September 23, 2002); see 
also 68 Fed. Reg. 51454 (Aug. 27, 2003) (revising criteria 
for rating disabilities of the spine effective September 26, 
2003).  Because the RO must initially consider the veteran's 
increased rating claims under the new criteria now in effect, 
the Board believes that the case must be returned to the RO 
for additional action before appellate review is appropriate.  
See generally Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Additionally, in and October 2003 Appellant's Brief, it 
appears that the veteran's representative may be arguing that 
the veteran's disabilities have increases in severity since 
the last VA examination in 2001.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Although the Board 
regrets further delay in appellate review, the Board believes 
it reasonable to grant the representative's request for a new 
examination in view of the need to return the case for 
consideration of new rating criteria as discussed above.  

In reviewing the claims file, the Board also notes some lack 
of clarity as to whether or not the veteran wishes to attend 
another personal hearing.  Clarification of this matter is 
also appropriate. 

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The veteran should be asked to 
clarify whether he is requesting another 
personal hearing.  If so, the RO should 
take appropriate action to schedule him 
for the type of hearing requested. 

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the current severity of his service-
connected degenerative disc and joint 
disease of the cervical spine and the 
service-connected residuals of strain of 
the right and left thumbs.  The claims 
file should be made available to the 
examiners for review in connection with 
the examinations.  All examination 
findings should be clearly reported to 
allow for evaluation under both old and 
new rating criteria for the cervical 
spine and applicable rating criteria for 
the thumb disabilities.  Ranges of motion 
should be reported together with an 
opinion as to additional functional loss 
(in degrees if possible) due to pain, 
weakness, fatigue and incoordination, 
including any expected additional 
functional loss during flare-ups.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if higher 
ratings for the disabilities at issue are 
warranted under all applicable rating 
criteria (to specifically include the new 
rating criteria for the cervical spine).  
Since the appeal arises from the original 
assignment of disability evaluations 
following an award of service connection, 
the RO should consider the severity of 
the disabilities at issue during the 
entire period from the initial assignment 
of the disability ratings to the present 
time with the possibility of different 
ratings for different time periods to be 
considered based on the evidence.  See 
Fenderson v. West, 12 Vet.App. 119 
(1999).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




